Case 1:20-cv-11453-JGD Document 1-5 Filed 08/01/20 Page 1of1

COMMONWEALTH OF MASSACHUSETTS
TRIAL COURT OF THE COMMONWEALTH

Worcester, SS. District Court Department
Worcester Division
Docket #:1962CR7019
COMMONWEALTH
Vv.

CHRISTOPHER AYALA-MELENDEZ

 

COMMONWEALTEH’S MOTION TO DISMISS

 

Now Comes the Commonwealth, and respectfully asks this Court to dismiss the above
docketed matter without prejudice. The Commonwealth makes this request after a review of the
currently available evidence in this case, including police reports and video surveillance tapes.

Respectfully Submitted.

$/ Conor J, Geraghty
Date: June 16, 2020 Conor J. Geraghty
Assistant District Attomey
) Babu l w/e Worcester County District Attorney
225 Main St. G-301
6el For Defendant Worcester, MA 01608
Chess la
Defendant

T JOT 86d 02/TO/80 Palla G-T UaWND0G EGPTT-AD-02:T eased
